—Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered September 10, 1996, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to assault in the second degree in full satisfaction of a three-count indictment. He was sentenced in accordance with the plea agreement to a prison term of 2 to 4 years. Defendant contends that the sentence imposed was harsh and excessive and requests that this Court reduce it in the interest of justice in light of, inter alia, his age, background and subsequent rehabilitation. Inasmuch as defendant knowingly and voluntarily waived his right to appeal as part of his guilty plea, his challenge to the harshness of the sentence is not preserved for our review (see, People v Schwendinger, 240 AD2d 822, lv denied 90 NY2d 910). In any event, were we to consider the merits, we would find that the negotiated sentence, which significantly reduced defendant’s sentence exposure, was neither harsh nor excessive (see, People v Diaz, 240 AD2d 961, 962); nor would we find any extraordinary circumstances warranting a reduction of the sentence in the interest of justice.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.